J-A14029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANTE WASHINGTON                           :
                                               :
                       Appellant               :   No. 43 MDA 2022

       Appeal from the Judgment of Sentence Entered February 14, 2017
               In the Court of Common Pleas of Lycoming County
               Criminal Division at No: CP-41-CR-0001075-2014


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: SEPTEMBER 22, 2022

        Appellant, Dante Washington, appeals nunc pro tunc from the judgment

of sentence imposed on February 14, 2017 in the Court of Common Pleas of

Lycoming County following his convictions of, inter alia, attempted murder,

aggravated assault causing serious bodily injury, aggravated assault with a

deadly weapon, robbery (four counts), and theft by unlawful taking. 1     The

instant appeal involves Appellant’s challenge to the trial court’s denial of a

request for a mistrial that was prompted by statements made by a

venireperson (“Juror 29”) during jury selection. For the reasons that follow,

we affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. §§ 901(a); 2702(a)(1), (4); 3701(a)(1)(i-iv); 3921(a); and
907(b), respectively.
J-A14029-22


       By way of background, we note that Appellant filed a direct appeal from

his judgment of sentence following denial of his post-sentence motions. This

Court affirmed his judgment of sentence and our Supreme Court denied his

petition for allowance of appeal. Commonwealth v. Washington, 201 A.3d

845 (Pa. Super. 2018) (unpublished memorandum), appeal denied, 207 A.3d

905 (Pa. 2019) (“Direct Appeal”).

       Appellant subsequently filed a timely petition for collateral relief under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, asserting

various claims, including a claim of ineffective assistance of counsel for failing

to appeal the denial of a mistrial based on prejudicial comments made by Juror

29 during voir dire.

       In its opinion and order, the PCRA court explained:

       Jury selection for [Appellant’s] case occurred on December 13,
       2016. In the beginning, this court asked prospective jurors if
       anyone was acquainted with [Appellant] either socially or
       professionally. Juror 29 answered by saying he believed he had
       seen [Appellant’s] name “in a professional capacity,” and inquired
       whether he should elaborate further in case it would bias other
       potential jurors.[2] A bit later, Juror 29 also stated in front of all
       potential jurors that he is a staff physician at the federal
____________________________________________


2 When the trial court asked if anyone was acquainted with Appellant either
socially or professionally, Juror 29 raised his hand and stated, “Juror No. 29,
Brian Buschman. I’ve got a question that I might have seen his name in a
professional capacity.” Excerpt of Juror No. 29, 12/13/16, at 2. The court
asked if “in whatever capacity you may or may not have seen this person or
another person with the same name,” would that exposure affect his ability to
be a fair and impartial juror, “[i]n other words, would you be able to keep that
information out of your mind?” Id. Juror 29 responded that he could, and
that it would not “take any part in the deliberation of this case.” Id.


                                           -2-
J-A14029-22


       penitentiary in Allenwood.[3]     Upon hearing this, [lead trial
       counsel] made a motion for a mistrial. [PCRA counsel (who was
       second chair at trial)] testified at the PCRA hearing that her
       concern was that the other potential jurors would assume that
       [Appellant] had been in federal prison based on Juror 29’s
       statements, when he had never been federally incarcerated. The
       Commonwealth’s attorney suggested a cautionary instruction
       dictating [Appellant] has never been to federal prison, rather than
       declaring a mistrial. This court did not grant either request and
       continued with jury selection. [PCRA counsel] testified that she
       believed these statements were prejudicial to [Appellant] and
       included this issue in her post-sentence motions, which were
       summarily denied. However, this particular issue was not raised
       on appeal to the Superior Court. . . . [PCRA counsel] testified that,
       upon reflection, she believed that the other issues actually raised
       on appeal were not as strong as the issue with Juror 29’s
       statements. [PCRA counsel] believes omission of this issue from
       the brief was a “mighty big” error.

PCRA Court Opinion and Order, 2/2/21, at 11-12 (citations to PCRA Hearing

transcript and some capitalization omitted).

       The PCRA court concluded that counsel was not ineffective for failing to

challenge the denial of a mistrial on direct appeal because the statements

made by Juror 29 did not rise to the requisite level of seriousness and were

not “severe enough to make jurors incapable of objectivity.” Id. at 13. On

appeal, this Court disagreed.         The court found Appellant’s claim to be of

arguable merit (“the trial court took no steps to ensure that the potential


____________________________________________


3 Later, in response to the court’s inquiry into whether service on the jury
would result in a hardship, Juror 29 responded, “29, Brian Buschman, I’m a
staff physician at the Federal Penitentiary in Allenwood. In my professional
capacity we’re currently short staffed and if you wish I will be here. I can
make it this week, ma’am, but inmate medical care down there is a little bit
lacking until I return. I’m the one designated to work this month while all my
colleagues have vacation.” Excerpt of Juror No. 29, 12/13/16, at 3.

                                           -3-
J-A14029-22


jurors did not draw any conclusions or form any opinions based on Juror 29’s

statement, nor did it issue a cautionary instruction,” Commonwealth v.

Washington, No. 1035 MDA 2021, unpublished memorandum at 17 (Pa.

Super. filed December 21, 2021); that counsel had no reasonable basis for

her inaction (“the decision not to raise this issue was not motivated by its

merits or any strategic whittling of the issues to be argued on appeal,” rather,

counsel “candidly testified at the PCRA hearing that she elected not to raise

this issue on direct appeal because the deadline for filing the brief was

approaching and she did not have time to research and brief the issue,” id. at

17); and that there was a “reasonable probability”—a standard “less

demanding than the preponderance standard”—that Appellant suffered actual

prejudice as a result, id. at 18 (citations omitted).

      After concluding that counsel satisfied the requisite elements of an

ineffectiveness claim, the Court determined that “the correct remedy is to

restore his direct appeal rights nunc pro tunc to allow him to fully litigate the

issue.” Id. at 19. The Court directed Appellant to file a new notice of appeal

within 30 days of the Court’s memorandum in which “he may solely raise the

issue related to the trial court’s denial of a mistrial based on Juror 29’s

statements.” Id.

      In compliance with the Court’s directive, Appellant filed a notice of

appeal on January 3, 2022. Both Appellant and the PCRA court complied with




                                      -4-
J-A14029-22


Pa.R.A.P. 1925.   In his brief filed with this Court, Appellant presents the

following “question” for our review:

      The trial court errored [sic] by denying [Appellant’s] request for a
      new trial due to the statements of Juror Number 29 during voir
      dire exposing the entire jury panel to prejudicial and inaccurate
      information about [Appellant] which tainted the entire jury pool
      and resulted in [Appellant] being denied a fair and impartial jury.

Appellant’s Brief at 4 (some capitalization omitted).

      We first reiterate that the purpose of voir dire is to ensure a competent,

fair, impartial, and unprejudiced jury. Commonwealth v. Smith, 131 A.3d

467, 477 (Pa. 2015). “The scope of voir dire rests in the sound discretion of

the trial court, whose decision will not be reversed on appeal absent palpable

error.” Id. at 477 (quoting Commonwealth v. Karenbauer, 715 A.2d 1086,

1094 (Pa. 1998) (citation omitted)).

      Further,

      [w]e review the denial of a motion for mistrial under the abuse of
      discretion standard. Commonwealth v. Travaglia, [28 A.3d
      868, 879 (Pa. 2011)] (citation omitted). “A mistrial is an extreme
      remedy that is required only where the challenged event deprived
      the accused of a fair and impartial trial.” Id. (citation omitted).

Smith, 131 A.3d at 474-75. “A trial court may grant a mistrial only where

the incident upon which the motion is based is of such a nature that its

unavoidable effect is to deprive the defendant of a fair trial by preventing the

jury from weighing and rendering a true verdict.” Commonwealth v. Dula,

262 A.3d 609, 633 (Pa. Super. 2021) (quoting Commonwealth v. Gilliam,

249 A.3d 257, 274 (Pa. Super. 2021) (additional citation omitted)).


                                       -5-
J-A14029-22


      As our Supreme Court reiterated in Commonwealth v. Rega, 933 A.3d

997 (Pa. 2007), cert. denied, 552 U.S. 1316 (2008):

      The trial court is in the best position to assess the effect of an
      allegedly prejudicial statement on the jury, and as such, the grant
      or denial of a mistrial will not be overturned absent an abuse of
      discretion. A mistrial may be granted only where the incident
      upon which the motion is based is of such a nature that its
      unavoidable effect is to deprive the defendant of a fair trial by
      preventing the jury from weighing and rendering a true verdict.

Id. at 1016 (quoting Commonwealth v. Simpson, 754 A.2d 1264, 1272 (Pa.

2002) (internal citations omitted)).

      The PCRA court correctly recognized that “[t]he minimal standards of

constitutional due process guarantees to the criminally accused a fair trial by

a panel of impartial and ‘indifferent’ jurors[.]” PCRA Court Opinion, 2/2/21,

at 12 (quoting Commonwealth v. Stewart, 295 A.2d 303, 304 (Pa. 1972)).

However, “[t]he mandate for a fair and impartial jury does not require that

the prospective jurors be free of all knowledge of the facts and circumstances

surrounding the incident which forms the basis of the trial.”       Id. (quoting

Commonwealth v. Hoss, 364 A.2d 1335, 1338 (Pa. 1976)). The court went

on to distinguish two cases relied on by Appellant before that court as well as

this Court in the instant appeal, i.e., Commonwealth v. Fisher, 591 A.2d

710 (Pa. 1991) and Commonwealth v. Santiago, 318 A.2d 737 (Pa. 1974).

The PCRA court noted:

      In Fisher, the defendant was granted a new trial after the
      prosecution asked a potential jury member during voir dire about
      the defendant’s conviction for violating the civil rights of a witness
      that was later overturned. Fisher at [711]. In Santiago, the

                                       -6-
J-A14029-22


      defendant was granted a new trial when members of the jury
      heard from a witness that the defendant “killed an innocent boy
      and it isn’t the first one he has killed.” Santiago at 739. . . . We
      acknowledge that Juror 29’s statements were not factual as
      [Appellant] has never served a federal prison sentence. There is
      no indication that the juror[]s connected the potential juror’s
      statements to one another casting a negative mark on
      [Appellant]. Further, nothing in the record showed that any of the
      selected jurors for [Appellant’s] trial had any notion of what Juror
      29’s statements meant or were influenced to convict by them or
      that Juror 29 was certain that he had seen [Appellant].

PCRA Court Opinion and Order, 2/2/21, at 12-13.

      In its Rule 1925(a) opinion issued following our remand, the PCRA court

supplemented its earlier opinions, reiterating that defense counsel requested

a mistrial following Juror 29’s second statement in which he disclosed that he

worked as a physician at a federal penitentiary.          The Commonwealth

suggested the alternative of a cautionary instruction.       PCRA Court Rule

1925(a) Opinion, 2/17/22, at 2. The court explained that defense counsel did

not agree with the cautionary instruction proposal and “it is the practice of

this court not to do so unless defense counsel requests it. This court did not

want to reemphasize any potential prejudice to jury members[.]” Id. (some

capitalization omitted). The court continued:

      When an event prejudicial to a defendant occurs, they may move
      for a mistrial, otherwise the trial judge may declare a mistrial
      solely for reasons of “manifest necessity.” Pa.R.Crim.P. [] 605. It
      is the opinion of this court that Juror 29’s statements were not
      sufficiently prejudicial to [Appellant] to require a mistrial
      declaration. [Appellant’s] name is fairly common and Juror 29
      made elusive statements about potentially seeing that name while
      at work. In Commonwealth v. Frazier, the Superior Court held
      that a juror’s expression that she had made up her mind regarding
      the defendant’s guilt in front of the entire jury panel was not “so

                                     -7-
J-A14029-22


      prejudicial as to require the granting of a mistrial.”
      Commonwealth v. Frazier, 410 A.2d 826, 831 (Pa. Super.
      1979). The Court further articulated that “[n]ot every unwise or
      irrelevant remark made in the presence of the jury compels a new
      trial. The comment must be of such a nature or made in such a
      manner as to deprive the defendant of a fair and impartial trial.”
      Id. See also Commonwealth v. Whitman, 380 A.2d 1284 (Pa.
      Super. 1977). If a potential juror declaring that she had already
      decided the defendant was guilty prior to the start of trial was not
      enough prejudice, then Juror 29’s innocuous statement is certainly
      insufficient to declare a mistrial.

Id. at 2-3 (some capitalization omitted).

      Appellant suggests that “[t]he jury heard information suggesting

[Appellant] was previously convicted of a federal offense and sentenced to

incarceration in a federal facility.” Appellant’s Brief at 15. The Commonwealth

counters, “Not every reference to prior criminal activity requires a mistrial.

Appellant has exaggerated the effect of juror #29’s passing remarks.”

Commonwealth Brief at 4 (citation omitted). We agree. Juror 29’s remarks

did not refer to prior criminal activity.    He stated that he might know

Appellant’s name from his work. Although Juror 29 subsequently indicated he

was a physician at a federal penitentiary, his recognition of Appellant’s name

could just as easily have stemmed from Appellant being a prison employee or

professional colleague.   There was no mention of any criminal conduct on

Appellant’s part.

      As the Commonwealth recognized:

      [T]he trial court is vested with discretion to grant a mistrial
      whenever the alleged prejudicial event may reasonably be said to
      deprive the defendant of a fair and impartial trial. In making its
      determination, the court must discern whether misconduct or

                                     -8-
J-A14029-22


      prejudicial error actually occurred, and if so, . . . assess the degree
      of any resulting prejudice. Our review of the resulting order is
      constrained to determining whether the court abused its
      discretion.

Commonwealth Brief at 4 (quoting Commonwealth v. Hogentogler, 53

A.3d 866, 877-78 (Pa. Super. 2012), appeal denied, 69 A.3d 600 (Pa. 2013).

The Commonwealth distinguished the instant appeal from several other cases

in which the trial court was found not to have abused its discretion in denying

a mistrial. For instance, in Commonwealth v. Kerrigan, 920 A.2d 190 (Pa.

2007), a witness testified that the defendant had been imprisoned in New

Jersey.   Two witnesses had already testified that some of the crimes with

which the defendant was charged were committed in New Jersey. The trial

court denied a mistrial motion and this Court agreed that a singular passing

reference to a prior incarceration was not sufficient to demonstrate an abuse

of discretion for denying the motion for mistrial. Id. at 200.

      This Court recognized that “[t]he central tasks confronting the trial court

upon the making of the motion were to determine whether misconduct of

prejudicial error actually occurred, and if so, to assess the degree of resulting

prejudice.” Id. at 199 (quoting Commonwealth v. Sanchez, 907 A.2d 477,

491 (Pa. 2006)). “Additionally, when dealing with a motion for mistrial due

to a reference to past criminal behavior, ‘[t]he nature of the reference and

whether the remark was intentionally elicited by the Commonwealth are

considerations relevant to the determination of whether a mistrial is




                                       -9-
J-A14029-22


required.’” Id. (quoting Commonwealth v. Guilford, 861 A.2d 365, 370

(Pa. Super. 2004)).

      Here, the “nature of the reference” was vague at best and the

statements made by Juror 29 were not “intentionally elicited” by the

Commonwealth. Moreover—and importantly, Appellant has mischaracterized

the statements by suggesting that “during voir dire, before every potential

juror, the jurors were told [Appellant] had been convicted of a prior federal

offense and had served incarceration at the highest security federal prison

facility available, a federal penitentiary.”   Appellant’s Brief at 16.   That is

simply not true, as Juror 29’s statements confirm. See n. 2 and n. 3, supra.

As the Commonwealth correctly recognized,

      [i]n this case, the jury panel heard nothing about when the
      Appellant was incarcerated, the nature of his stay in prison, or the
      charges for which he was convicted. There was no definitive
      information that [Appellant] had actually been in prison. There
      was, in fact, no reference to a conviction at all. The juror was not
      even sure if Appellant was ever inside the juror’s facility. The
      juror could only say that he “might have” seen Appellant’s name.
      The reference to a potential prison stay in this case, a conclusion
      that could only be reached if two different statements (with time
      separating the two) were pieced together, was certainly less
      prejudicial than what the jury heard in Kerrigan.

Commonwealth Brief at 7-8 (emphasis in original).

    Further,

    [i]n Commonwealth v. Stein, 548 A.2d 1230 (Pa. Super. 1988),
    a witness testified to a time prior to the commission of the crime
    that the accused “got out of jail.” Id. at 1234. The defense
    objected and requested a mistrial, which was denied. The defense
    rejected the court’s offer of a cautionary instruction. Id. [This
    Court] noted that the trial judge had the benefit of observing the

                                     - 10 -
J-A14029-22


     effect of the improper evidence, and declined to disturb his decision
     absent a “flagrant abuse of discretion.” Id. at 1235. The [C]ourt
     in Stein determined that the trial court did not abuse its discretion
     in denying a mistrial. The court noted that the statement was brief,
     it did not refer to the commission of a any specific crime or a
     conviction, and it was not exploited by the Commonwealth. Id.
     Also, the defense did not request a curative instruction. Id.

Id. at 9 (emphasis in original; internal citation omitted).

       On direct appeal in the present case, the trial court explained:

       The court did not declare a mistrial related to Juror #29’s
       statements as they did not so prejudice the jury against
       [Appellant] that they would not be able to give a fair and impartial
       decision based on the evidence offered at trial. Juror #29
       confirmed this with the court when polled. Even after later
       disclosing that he was in fact a physician at a federal penitentiary
       it was not clear that the jury pool would infer that because Juror
       #29 might have known [Appellant] in a professional capacity that
       it would necessarily have to be as an inmate physician to inmate.
       The court further instructed the jury on the presumption of
       innocence at the beginning of trial. . . . [T]he prospective juror’s
       statement was not so prejudicial to strip [Appellant] of the
       presumption of innocence.

Trial Court Opinion (Direct Appeal), 9/14/17, at 28 (some capitalization

omitted).4 As the Commonwealth argues:

       The [trial] court “did not want to reemphasize any potential
       prejudice to jury members, particularly if they had not made a
       connection between Juror 29’s statements and any purported
       ramifications for [Appellant].” [The court] made a reasonable
       decision. [The court] further noted that Appellant’s trial counsel
       did not agree to a cautionary instruction, so none was given.



____________________________________________


4Again, although Appellant raised the issue of Juror 29’s statements in his
post-sentence motions and in his Rule 1925(b) statement on direct appeal,
and the trial court addressed it in its Rule 1925(a) opinion, Appellant
abandoned the issue in the appellate brief filed with this Court.

                                          - 11 -
J-A14029-22


Commonwealth Brief at 8-9 (quoting Rule 1925(a) Opinion, 2/17/22, at 2).

      The Commonwealth puts Juror 29’s statements into perspective by

noting that the trial began the day after jury selection and continued for more

than a week.

      The evidence presented was extensive. There were dozens of
      witnesses. The DNA experts for both sides filled up an entire day
      of testimony on their own. A passing reference that [Appellant]
      might have been in prison prior to 2016, something the
      prospective jurors may or may not have inferred, is insufficient to
      warrant a mistrial in light of the flood of information that followed
      over the ensuing week.

Commonwealth Brief at 14 (emphasis added).

      The Commonwealth then identified a number of instances during

Appellant’s trial in which both Commonwealth and defense witnesses made

references, without objection, to Appellant having been incarcerated. Id. at

14-15.

      For example, [during direct examination of one Commonwealth
      witness], the Commonwealth introduced a portion of [the
      witness’s] police interview in which [the witness] stated,
      concerning Appellant, “he told me that he had to have [money]
      by that Friday or he was going to go back to jail.” . . . There was
      no defense objection, despite the clear reference to Appellant
      having been in jail before. There was no motion for a mistrial.
      Appellant did not argue in his amended PCRA petition that trial
      counsel was ineffective failing to request such.

Id. at 14-15 (emphasis added).

      Here, the PCRA court recognized:

      Conclusions of guilt or innocence are to be “induced only by
      evidence and argument in open court, and not by any outside
      influence, whether of private talk or public print.” Patterson v.
      Colorado, 205 U.S. 454, 462 (1907). “The mandate for a fair

                                     - 12 -
J-A14029-22


      and impartial jury does not require that the prospective jurors be
      free of all knowledge of the facts and circumstances surrounding
      the incident which forms the basis of the trial.” Commonwealth
      v. Hoss, 364 A.2d 1335, 1338 (Pa. 1976). “To hold that the mere
      existence of any preconceived notion as to the guilt of innocence
      of an accused, without more, is sufficient to rebut the presumption
      of a prospective juror’s impartiality would be to establish an
      impossible standard.” Irwin v. Dowd, 366 U.S. 717, [723]
      (1961).

PCRA Opinion and Order, 2/2/21, at 12.

      Under the circumstances of this case, we find that the trial court did not

abuse its discretion when it denied Appellant’s motion for a mistrial.

Therefore, we shall not disturb its ruling.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/22/2022




                                     - 13 -